           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 1 of 16


 1   AARON D. FORD
       Attorney General
 2   D. Randall Gilmer, Bar No. 14001
       Chief Deputy Attorney General
 3   Douglas R. Rands, Bar No. 3572
       Senior Deputy Attorney General
 4   Frank A. Toddre, II, Bar No. 11474
       Senior Deputy Attorney General
 5   Jared M. Frost, Bar No. 11132
       Senior Deputy Attorney General
 6   Office of the Attorney General
     100 N. Carson Street
 7   Carson City, NV 89701
     (775) 684-1150
 8   (775) 684-1108 (fax)
     drands@ag.nv.gov
 9   drgilmer@ag.nv.gov
     ftoddre@ag.nv.gov
10   jfrost@ag.nv.gov

11   Attorneys for the
     Nevada Department of Corrections
12

13

14                                   UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16   IN RE: HCV PRISON LITIGATION
                                                              CASE NO. 3:19-CV-00577-MMD-CLB
17
     This document relates to:                                DEFENDANTS’ ANSWER TO AMENDED
18                                                                CLASS ACTION COMPLAINT
     All Actions                                                          (ECF 10)
19
                                                                     JURY TRIAL DEMANDED
20

21          The Nevada Department of Corrections, by and through counsel, Aaron D. Ford, Attorney
22   General of the State of Nevada, D. Randall Gilmer, Chief Deputy Attorney General, Douglas R. Rands,
23   Senior Deputy Attorney General, Frank A. Toddre, II, Senior Deputy Attorney General and Jared M.
24   Frost, Senior Deputy Attorney General, hereby answers Plaintiff’s Amended Class Action Complaint
25   (“Complaint”) (ECF 10) as follows:
26          1.      Defendants deny it withheld or delayed treatment for Hepatitis C Virus (“HCV”)
27   without medical justification. Defendants further deny that Plaintiffs are entitled to any relief.
28   ///

                                                          1
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 2 of 16


 1          2.         Defendants admit that the NDOC reviewed and amended Medical Directive (“MD”)
 2   219. Defendants deny the remaining allegations set forth in this paragraph.
 3          3.         Defendants admit that HCV is a contagious liver disease.         Defendants deny they
 4   withheld or delayed treatment without medical justification.
 5                                         JURISDICTION AND VENUE
 6          4.         Defendants admit Plaintiffs have rights under the Eighth and Fourteenth Amendments of

 7   the United States Constitution, and the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12010, et

 8   seq. Defendants deny those rights, or any right owed to Plaintiff was violated at any time or in any

 9   manner.

10          5.         Defendants admit that this court has jurisdiction pursuant to 28 U.S.C. § 1343(a)(3) and

11   42 U.S.C. § 1983. Defendants deny that jurisdiction is proper on any other basis.

12          6.         Defendants admit that this venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).

13   Defendants deny that venue is proper on any other basis.

14          7.         No response is required as no averments are contained therein.

15                                                  PLAINTIFFS

16          1.         Defendants admit that Plaintiff Elizabeth Carley (“Carley”) is currently incarcerated at
17   Florence McClure Women’s Correctional Center (“FMWCC”), in Las Vegas, Nevada. Defendants
18   further admit Carley has received medical care. Defendants deny the remaining allegations set forth in
19   this paragraph.
20          2.         Defendants admit that Plaintiff Marty Fitzgerald (“Fitzgerald”) is currently incarcerated
21   at High Desert State Prison (“HDSP”), in Indian Springs, Nevada. Defendants further admit Fitzgerald
22   has received medical care. Defendants deny the remaining allegations set forth in this paragraph.
23          3.         Defendants admit that Plaintiff Howard White (“White”) is currently incarcerated at
24   Northern Nevada Correctional Center (“NNCC”), in Carson City, Nevada. Defendants further admit
25   White has received medical care. Defendants deny the remaining allegations set forth in this paragraph.
26          4.         Defendants admit that Plaintiff Stephen Ciolino (“Ciolino”) is currently incarcerated at
27   HDSP, in Indian Springs, Nevada.          Defendants further admit Ciolino has received medical care.
28   Defendants deny the remaining allegations set forth in this paragraph.

                                                           2
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 3 of 16


 1          5.        Defendants admit that Plaintiff Carl Olsen (“Olsen”) is currently incarcerated at
 2   Lovelock Correctional Center (“LCC”), in Lovelock, Nevada. Defendants further admit Olsen has
 3   received medical care. Defendants deny the remaining allegations set forth in this paragraph.
 4          6.        Defendants deny that Plaintiff Mitchell Fields (“Fields”) is currently incarcerated at
 5   LCC, in Lovelock, Nevada.1 Defendants further admit Fields has received medical care. Defendants
 6   deny the remaining allegations set forth in this paragraph.
 7          7.        Defendants admit that Plaintiff Scott Bedard (“Bedard”) is currently incarcerated at
 8   LCC, in Lovelock, Nevada. Defendants further admit Bedard has received medical care. Defendants
 9   deny the remaining allegations set forth in this paragraph.
10          8.        Defendants deny that Plaintiff Don Savage (“Savage”) is currently incarcerated at
11   NNCC, in Carson City, Nevada.2 Defendants admit Savage has received medical care. Defendants
12   deny the remaining allegations set forth in this paragraph.
13          9.        Defendants is without sufficient knowledge or belief to admit or deny the allegations set

14   forth in this paragraph, and therefore, deny on that basis.

15                                                     DEFENDANTS

16          10.       Defendants admit the allegations set forth in in this paragraph.
17          11.       Defendants admit Charles Daniels is currently employed by the NDOC as the Director

18   of the NDOC. Defendants deny all remaining allegations set forth in this paragraph.

19          12.       Defendants admit Harold Wickham was Acting Director of the NDOC. Defendants

20   deny all remaining allegations set forth in this paragraph.

21          13.       Defendants admit James Dzurenda was employed by the NDOC as the Director of the

22   NDOC. Defendants deny all remaining allegations set forth in this paragraph.

23   ///

24   ///

25   ///

26
            1
27                Fields was paroled and no longer incarcerated within the NDOC.

28          2
                  Savage is currently incarcerated at Humboldt Conservation Camp (HCC”).


                                                                3
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 4 of 16


 1          14.     Defendants admit Romeo Aranas, M.D. was employed by the NDOC as the Medical

 2   Director of the NDOC. Defendants further admit that Michael Minev, M.D. is currently employed by

 3   the NDOC as the Medical Director of the NDOC. Defendants deny all remaining allegations set forth

 4   in this paragraph.

 5          15.     Defendants admit the allegations set forth in this paragraph.

 6                                        GENERAL ALLEGATIONS

 7          16.     Defendants admit the allegations set forth in this paragraph.

 8          17.     Defendants admit the allegations set forth in this paragraph.

 9          18.     Defendants admit the allegations set forth in this paragraph.

10          19.     Defendants admit that those affected can suffer the affects as set forth in the allegations.

11          20.     Defendants are without information and knowledge sufficient to form an admission to

12                  the allegations in this paragraph, and, therefore deny them.

13          21.     Defendants are without information and knowledge sufficient to form an admission to

14                  the allegations in this paragraph, and, therefore deny them.

15          22.     Defendants are without information and knowledge sufficient to form an admission to

16                  the allegations in this paragraph, and, therefore deny them.

17          23.     Defendants are without information and knowledge sufficient to form an admission to

18                  the allegations in this paragraph, and, therefore deny them.

19          24.     Defendants are without information and knowledge sufficient to form an admission to

20                  the allegations in this paragraph, and, therefore deny them.

21          25.     Defendants are without information and knowledge sufficient to form an admission to

22                  the allegations in this paragraph, and, therefore deny them.

23          26.     Defendants are without information and knowledge sufficient to form an admission to

24                  the allegations in this paragraph, and, therefore deny them.

25          27.     Defendants are without information and knowledge sufficient to form an admission to

26                  the allegations in this paragraph, and, therefore deny them.

27          28.     Defendants are without information and knowledge sufficient to form an admission to

28                  the allegations in this paragraph, and, therefore deny them.

                                                          4
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 5 of 16


 1          29.     Defendants are without information and knowledge sufficient to form an admission to
 2                  the allegations in this paragraph, and, therefore deny them.
 3          30.     Defendants are without information and knowledge sufficient to form an admission to
 4                  the allegations in this paragraph, and, therefore deny them.
 5          31.     Defendants are without information and knowledge sufficient to form an admission to
 6                  the allegations in this paragraph, and, therefore deny them.
 7          32.     Defendants are without information and knowledge sufficient to form an admission to
 8                  the allegations in this paragraph, and, therefore deny them.
 9          33.     Defendants are without information and knowledge sufficient to form an admission to
10                  the allegations in this paragraph, and, therefore deny them.
11                              STANDARD OF CARE FOR CHRONIC HCV
12          34.     Defendants are without information and knowledge sufficient to form an admission to

13                  the allegations in this paragraph, and, therefore deny them.

14          35.     Defendants are without information and knowledge sufficient to form an admission to

15                  the allegations in this paragraph, and, therefore deny them.

16          36.     Defendants are without information and knowledge sufficient to form an admission to

17                  the allegations in this paragraph, and, therefore deny them.

18          37.     Defendants are without information and knowledge sufficient to form an admission to

19                  the allegations in this paragraph, and, therefore deny them.

20          38.     Defendants are without information and knowledge sufficient to form an admission to

21                  the allegations in this paragraph, and, therefore deny them.

22          39.     Defendants are without information and knowledge sufficient to form an admission to

23                  the allegations in this paragraph, and, therefore deny them.

24          40.     Defendants are without information and knowledge sufficient to form an admission to

25                  the allegations in this paragraph, and, therefore deny them.

26                                       MEDICAL DIRECTIVE 219

27          41.     Defendants admit that MD 219 outlines the policies and for procedures for the treatment
28   of Hepatitis C. Defendants deny the remaining allegations set forth in this paragraph.

                                                         5
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 6 of 16


 1           42.     Defendants admit that MD 219, effective on May 17, 2017, did not establish Hepatitis C
 2   testing for all inmates.
 3           43.     Defendants admit the allegations set forth in this paragraph. Defendants are without
 4   information or knowledge as to the lack of medical justification, and therefore, deny that portion of this
 5   paragraph.
 6           44.     Defendants admit that revisions were made to MD 219 between 2017 and 2019.
 7   Defendants deny the remaining allegations set forth in this paragraph.
 8           45.     Defendants admit the allegations set forth in this paragraph.
 9           46.     Defendants deny the allegations set forth in this paragraph.
10                                   NAMED PLAINTIFF ALLEGATIONS

11           A.      Elizabeth Carley

12           47.     Defendants admit that Carley is currently incarcerated at FMWCC, in Las Vegas,
13   Nevada. Defendants further admit Carley has been in custody since 2012.
14           48.     Defendants admit Carley has been diagnosed with HCV.
15           49.     Defendants deny the allegations set forth in this paragraph.
16           50.     Defendants admit Carley is in the Chronic Care Clinic to monitor her HCV. Defendants
17   deny the remaining allegations set forth in this paragraph.
18           51.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

19   set forth in this paragraph, and therefore, deny on that basis.

20           52.     Defendants admit Carley has received medical care. Defendants deny the remaining
21   allegations set forth in this paragraph.
22           53.     Defendants admit Carley has submitted grievances and received responses. Defendants
23   further admit Carley has received medical care.
24           54.     Defendants admit Carley has submitted grievances.
25           55.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

26   set forth in this paragraph, and therefore, deny on that basis.

27           56.     Defendants deny the allegations set forth in this paragraph.

28           57.     Defendants deny that allegations set forth in this paragraph.

                                                          6
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 7 of 16


 1          B.      Marty Fitzgerald

 2          58.     Defendants admit that Fitzgerald is currently incarcerated at HDSP, in Indian Springs,
 3   Nevada. Defendants further admit Fitzgerald has been in custody since 2002.
 4          59.     Defendants admit Fitzgerald has been diagnosed with HCV.
 5          60.     Defendants admit Fitzgerald is in the Chronic Care Clinic to monitor his HCV.
 6   Defendants deny the remaining allegations set forth in this paragraph.
 7          61.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

 8   set forth in this paragraph, and therefore, deny on that basis.

 9          62.     Defendants are without sufficient knowledge or belief to admit or deny the allegations
10   set forth in this paragraph, and therefore, deny on that basis.
11          63.     Defendants admit Fitzgerald has received medical care. Defendants deny the remaining
12   allegations set forth in this paragraph.
13          64.     Defendants admit Fitzgerald has submitted grievances.
14          65.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

15   set forth in this paragraph, and therefore, deny on that basis.

16          66.     Defendants deny the allegations set forth in this paragraph.

17          67.     Defendants deny that allegations set forth in this paragraph.

18          C.      Howard White

19          68.     Defendants admit that White is currently incarcerated within the NDOC and was
20   returned to custody in 1997.
21          69.     Defendants admit that White is currently incarcerated at NNCC, in Carson City, Nevada.
22          70.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

23   set forth in this paragraph, and therefore, deny on that basis.

24          71.     Defendants admit White was tested for HCV upon his return to NDOC.
25          72.     Defendants admit White is in the Chronic Care Clinic to monitor his HCV. Defendants
26   deny the remaining allegations set forth in this paragraph.
27          73.     Defendants are without sufficient knowledge or belief to admit or deny the allegations
28   set forth in this paragraph, and therefore, deny on that basis.

                                                          7
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 8 of 16


 1          74.     Defendants admit White is in the Chronic Care Clinic to monitor his HCV. Defendants
 2   deny the remaining allegations set forth in this paragraph.
 3          75.     Defendants admit White has submitted grievances.

 4          76.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

 5   set forth in this paragraph, and therefore, deny on that basis.

 6          77.     Defendants deny the allegations set forth in this paragraph.

 7          78.     Defendants deny that allegations set forth in this paragraph.

 8          D.      Stephen Ciolino

 9          79.     Defendants admit that Ciolino is currently incarcerated within the NDOC since 2005.
10          80.     Defendants admit that Ciolino is currently incarcerated at HDSP in Indian Springs,
11   Nevada.
12          81.     Defendants admit Ciolino has been diagnosed with HCV.
13          82.     Defendants admit Ciolino is in the Chronic Care Clinic to monitor his HCV. Defendants
14   deny the remaining allegations set forth in this paragraph.
15          83.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

16   set forth in this paragraph, and therefore, deny on that basis.

17          84.     Defendants admit Ciolino is in the Chronic Care Clinic to monitor his HCV. Defendants
18   deny the remaining allegations set forth in this paragraph.
19          85.     Defendants admit Ciolino has submitted grievances.

20          86.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

21   set forth in this paragraph, and therefore, deny on that basis.

22          87.     Defendants deny the allegations set forth in this paragraph.

23          88.     Defendants deny that allegations set forth in this paragraph.

24          E.      Carl Olsen

25          89.     Defendants admit that Olsen is currently incarcerated within the NDOC since 1990.
26          90.     Defendants admit that Olsen is currently incarcerated at LCC in Lovelock, Nevada.
27          91.     Defendants admit Olsen has been diagnosed with HCV.
28   ///

                                                          8
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 9 of 16


 1          92.     Defendants admit Olsen is in the Chronic Care Clinic to monitor his HCV. Defendants
 2   deny the remaining allegations set forth in this paragraph.
 3          93.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

 4   set forth in this paragraph, and therefore, deny on that basis.

 5          94.     Defendants admit Olsen is in the Chronic Care Clinic to monitor his HCV. Defendants
 6   deny the remaining allegations set forth in this paragraph.
 7          95.     Defendants admit Olsen has submitted grievances.

 8          96.     Defendants are without sufficient knowledge or belief to admit or deny the allegations

 9   set forth in this paragraph, and therefore, deny on that basis.

10          97.     Defendants deny the allegations set forth in this paragraph.

11          98.     Defendants deny that allegations set forth in this paragraph.

12          F.      Don Savage

13          99.     Defendants admit that Savage is currently incarcerated within the NDOC on his current
14   sentence since 2017.
15          100.    Defendants deny that Savage is currently incarcerated at NNCC in Carson City, Nevada.
16          101.    Defendants admit Savage has been diagnosed with HCV and is in the Chronic Care
17   Clinic to monitor his HCV.
18          102.    Defendants admit Savage is in the Chronic Care Clinic to monitor his HCV. Defendants
19   deny the remaining allegations set forth in this paragraph.
20          103.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

21   set forth in this paragraph, and therefore, deny on that basis.

22          104.    Defendants admit Savage is in the Chronic Care Clinic to monitor his HCV. Defendants
23   deny the remaining allegations set forth in this paragraph.
24          105.    Defendants admit Savage has submitted grievances.

25          106.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

26   set forth in this paragraph, and therefore, deny on that basis.

27          107.    Defendants deny the allegations set forth in this paragraph.

28          108.    Defendants deny that allegations set forth in this paragraph.

                                                          9
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 10 of 16


 1           G.      Scott Bedard

 2           109.    Defendants admit that Bedard is currently incarcerated within the NDOC since 1997.
 3           110.    Defendants admit that Bedard is currently incarcerated at LCC in Lovelock, Nevada.
 4           111.    Defendants admit Bedard has been diagnosed with HCV.
 5           112.    Defendants admit Bedard is being treated for his HCV.
 6           113.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

 7   set forth in this paragraph, and therefore, deny on that basis.

 8           114.    Defendants admit Savage has submitted grievances.
 9           115.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

10   set forth in this paragraph, and therefore, deny on that basis.

11           116.    Defendants deny the allegations set forth in this paragraph.

12           H.      Mitchell Fields

13           117.    Defendants admit that Fields was incarcerated within the NDOC.
14           118.    Defendants deny that Fields is currently incarcerated at LCC in Lovelock, Nevada, and
15   was scheduled for release on January 3, 2020.3
16           119.    Defendants admit Fields has been diagnosed with HCV. Defendants further admit
17   Fields was in the Chronic Care Clinic to monitor his HCV. Defendants deny the remaining allegations
18   set forth in this paragraph.
19           120.    Defendants admit Fields was in the Chronic Care Clinic to monitor his HCV.
20   Defendants deny the remaining allegations set forth in this paragraph.
21           121.    Defendants are without sufficient knowledge or belief to admit or deny the allegations
22   set forth in this paragraph, and therefore, deny on that basis.
23           122.    Defendants admit Fields was in the Chronic Care Clinic to monitor his HCV.
24   Defendants deny the remaining allegations set forth in this paragraph.
25           123.    Defendants admit Fields submitted grievances.
26   ///
27
             3
                    Defendants acknowledge that No. 118 references “Bedard,” however, Defendants will assume this is a
28   typographical error and will respond as to Fields. Further, Fields was paroled on January 8, 2020.

                                                            10
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 11 of 16


 1          124.    Defendants are without sufficient knowledge or belief to admit or deny the allegations
 2   set forth in this paragraph, and therefore, deny on that basis.
 3          125.    Defendants deny the allegations set forth in this paragraph.
 4          126.    Defendants deny the allegations set forth in this paragraph.
 5                                      CLASS ACTION ALLEGATIONS
 6          127.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

 7   set forth in this paragraph, and therefore, deny on that basis.

 8          128.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

 9   set forth in this paragraph, and therefore, deny on that basis.

10          129.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

11   set forth in this paragraph, and therefore, deny on that basis.

12          130.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

13   set forth in this paragraph, and therefore, deny on that basis.

14                                              CAUSES OF ACTION
15                                        First Cause of Action
     (Declaratory and Injunctive Relief-Eighth and Fourteenth Amendments of the U.S. Constitution
16
                                          via 42 U.S.C. § 1983)
17          131.    No response is required as no averments are contained therein.
18          132.    Defendants admit Plaintiffs have rights under the Eighth and Fourteenth Amendments of
19   the United States Constitution. Defendants deny those rights, or any right owed to Plaintiffs were
20   violated at any time or in any manner. Defendants deny all remaining allegations set forth in this
21   paragraph.
22          133.    Defendants admit Plaintiffs have received medical care. Defendants deny the remaining
23   allegations set forth in this paragraph.
24          134.    Defendants deny the allegations set forth in this paragraph.
25
                                         Second Cause of Action
26    (Declaratory and Injunctive Relief-Americans with Disabilities Act, 42 U.S.C. §§ 12131, et seg.)

27          135.    No response is required as no averments are contained therein.

28   ///

                                                          11
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 12 of 16


 1          136.    Defendants admit Plaintiffs have rights under the Americans with Disabilities Act

 2   (ADA). Defendants deny those rights, or any right owed to Plaintiffs were violated at any time or in

 3   any manner. Defendants deny all remaining allegations set forth in this paragraph.

 4          137.    The definition cited in this paragraph speaks for itself, therefore, no response is required.

 5   To the extent Plaintiffs are making any allegations in the paragraph or any response is required,

 6   Defendants deny the allegations set forth in this paragraph.

 7          138.    Defendants admit the allegations set forth in this paragraph.

 8          139.    Defendants admit the allegations set forth in this paragraph.

 9          140.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

10   set forth in this paragraph, and therefore, deny on that basis.

11          141.    Defendants are without sufficient knowledge or belief to admit or deny the allegations

12   set forth in this paragraph, and therefore, deny on that basis.

13          142.    Defendants admit the NDOC has policies and procedures.               Defendants deny the

14   remaining allegations set forth in this paragraph.

15          143.    Defendants deny the allegations set forth in this paragraph.

16                                        Third Cause of Action
      (Declaratory and Injunctive Relief-Equal Protection Clause of the Fourteenth Amendments to
17                             the U.S. Constitution via 42 U.S.C. § 1983)
18          144.    The case cited in this paragraph speaks for itself, therefore, no response is required. To
19   the extent Plaintiffs are making any allegations in the paragraph or any response is required,
20   Defendants deny the allegations set forth in this paragraph.
21          145.    Defendants deny the allegations set forth in this paragraph.
22          146.    Defendants deny the allegations set forth in this paragraph.
23          147.    Defendants admit Plaintiffs have rights under the Fourteenth Amendments of the United
24   States Constitution. Defendants deny those rights, or any right owed to Plaintiffs were violated at any
25   time or in any manner. Defendants deny all remaining allegations set forth in this paragraph.
26          148.    Defendants deny the allegations set forth in this paragraph.
27          149.    Defendants deny the allegations set forth in this paragraph.
28          150.    Defendants deny the allegations set forth in this paragraph.

                                                          12
30

31
           Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 13 of 16


 1                                             PRAYER FOR RELIEF

 2             Defendants deny Plaintiffs are entitled to any of the relief sought in the Complaint at pages 22

 3   and 23.

 4                                        ADDITIONAL ALLEGATIONS
 5             Furthermore, as to any remaining allegations contained in the Complaint not specifically

 6   admitted or denied herein above, Defendants hereby deny all such allegations.

 7                                          AFFIRMATIVE DEFENSES

 8             Defendants also asserts the following Affirmative Defenses:

 9             FIRST AFFIRMATIVE DEFENSE

10             The Complaint fails to state a claim upon which relief can be granted.

11             SECOND AFFIRMATIVE DEFENSE

12             Defendants are not personally involved in the cause in fact and/or the proximate cause of the

13   alleged constitutional deprivations.

14             THIRD AFFIRMATIVE DEFENSE

15             This action is time-barred by applicable statutes of limitations.

16             FOURTH AFFIRMATIVE DEFENSE

17             Defendants, at all relevant times, acted in good faith toward Plaintiffs. Therefore, Defendants

18   is/are entitled to qualified good faith immunity from damages.

19             FIFTH AFFIRMATIVE DEFENSE

20             Defendants are entitled to qualified and absolute immunity.

21             SIXTH AFFIRMATIVE DEFENSE

22             At all relevant times herein, Defendants acted in accordance with applicable law and prison

23   procedures that are constitutionally required.

24             SEVENTH AFFIRMATIVE DEFENSE

25             Plaintiffs failed to state a cognizable constitutional claim under 42 U.S.C. § 1983 and the

26   Nevada Constitution, Article 6, subsection 6, and NRS 41.031.

27   ///

28   ///

                                                           13
30

31
            Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 14 of 16


 1           EIGHTH AFFIRMATIVE DEFENSE

 2           Plaintiffs failed to mitigate damages, if any, and therefore, is barred from seeking any damages

 3   hereunder.

 4           NINTH AFFIRMATIVE DEFENSE

 5           Plaintiffs were themselves negligent in their conduct and such negligence is the sole, primary

 6   and superseding cause of any damages sustained by him, if any.

 7           TENTH AFFIRMATIVE DEFENSE

 8           Plaintiffs’ punitive damage claims are barred by law.

 9           ELEVENTH AFFIRMATIVE DEFENSE

10           Defendants are immune from liability because the acts complained of were discretionary in

11   nature or were performed while carrying out a statute or regulation.

12           TWELFTH AFFIRMATIVE DEFENSE

13           At all-time relevant, Defendants held a good faith belief that they were acting reasonably and

14   that their actions were privileged and legally justified.

15           THIRTEENTH AFFIRMATIVE DEFENSE

16           Plaintiff failed to exhaust administrative remedies as required by the Prison Litigation Reform

17   Act.

18           FOURTEENTH AFFIRMATIVE DEFENSE

19           Plaintiffs’ conduct constitutes a waiver of any alleged wrongful conduct undertaken by the

20   answering Defendants.

21           FIFTEENTH AFFIRMATIVE DEFENSE

22           Plaintiffs’ conduct ratified any alleged wrongful conduct by the answering Defendants.

23           SIXTEENTH AFFIRMATIVE DEFENSE

24           Defendants are immune from liability as a matter of law.

25           SEVENTEENTH AFFIRMATIVE DEFENSE

26           Defendants reserve the right to amend this answer to allege additional affirmative defenses if

27   subsequent discovery so warrants.

28   ///

                                                          14
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 15 of 16


 1           EIGHTEENTH AFFIRMATIVE DEFENSE

 2           The negligence of Plaintiffs caused or contributed to any injuries or damages which Plaintiff

 3   may have sustained, and the negligence of the Defendants, if any, requires that the damages of Plaintiff

 4   be denied or diminished in proportion to the amount of negligence attributable to Plaintiff.

 5           NINETEENTH AFFIRMATIVE DEFENSE

 6           Defendants cannot be sued for monetary damages while acting in their official capacity in a

 7   civil rights action.

 8           TWENTIETH AFFIRMATIVE DEFENSE

 9           Plaintiff is estopped from pursuing any claim against Defendants in accordance with equitable

10   principles of jurisprudence.

11           TWENTY FIRST AFFIRMATIVE DEFENSE

12           The doctrines of res judicata and/or collateral estoppel bar Plaintiff from asserting the matters

13   set forth in his Complaint and also acts as a bar to any relief sought by Plaintiff.

14           TWENTY SECOND AFFIRMATIVE DEFENSE

15           The Defendants has filed an opposition to Plaintiffs’ Motion to Certify Class, and stands by all

16   the arguments contained therein.

17           WHEREFORE, Defendants pray for relief as follows:

18           1.      That Plaintiff take nothing by virtue of his Complaint.

19           2.      For attorney fees and costs of suit herein.

20           3.      A jury trial is demanded.

21           DATED this 21st day of January, 2020.
22                                                  AARON D. FORD
                                                    Attorney General
23
                                                    By:     /s/ Douglas R. Rands
24                                                        D. Randall Gilmer, Bar No. 14001
                                                           Chief Deputy Attorney General
25                                                        Douglas R. Rands, Bar No. 3572
                                                           Senior Deputy Attorney General
26                                                        Frank A. Toddre, II, Bar No. 11474
                                                           Deputy Attorney General
27                                                        Jared M. Frost (Bar No. 11132)
                                                           Senior Deputy Attorney General
28                                                        Attorneys for the Defendants

                                                           15
30

31
          Case 3:19-cv-00577-MMD-CLB Document 18 Filed 01/21/20 Page 16 of 16


 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 21st day of January, 2020, I caused a copy of the foregoing, DEFENDANTS’ ANSWER TO

 4   AMENDED CLASS ACTION COMPLAINT (ECF 10) JURY TRIAL DEMANDED to be
 5   served, by U.S. District Court CM/ECF Electronic Filing on the following:

 6
     Adam Hosmer-Henner, Esq.
 7   Philip Mannelly, Esq.
     Chelsea Latino, Esq.
 8   McDONALD CARANO LLP
     100 W. Liberty Street, Tenth Floor
 9   Reno, NV 89501
     ahosmerhenner@mcdonaldcarano.com
10   pmannelly@mcdonaldcarano.com
     clatino@mcdonaldcarano.com
11
     Margaret A. McLetchie, Esq.
12   Alina Shell, Esq.
     MCLETCHIE LAW
13   701 E. Bridger Ave., Suite 520
     Las Vegas, NV 89101
14   maggie@nvlitigation.com
     alina@nvlitigation.com
15
     Attorneys for Plaintiff
16

17

18
                                                  /s/ Laure Penny
19                                               An employee of the
                                                 Office of the Nevada Attorney General
20

21

22

23

24

25

26

27
28

                                                       16
30

31
